DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-30 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s)  1, 4-5, 14, 17, 20, 23, and 27, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Catovic et al. (US Publication No.   2010/0173633 A1 and Catovic hereinafter).
 	Regarding Claim 1, Catovic teaches a method for access in a communication network, the method comprising: receiving (i.e. receiving) Para [0042], by at least one processor (i.e. processor)  Para [0157 ]of a user equipment (UE)  (i.e. user equipment)  Para [0062], system information from at least one first base station  (i.e. base stations or eNodesBs)  Para [0038] serving a first cell, (i.e. serving cell access)  Para [0049] and Para [0088] the system information (i.e. management system)  Para [0052] including information specific  (i.e. information of interest)  Para [0066] to a device category (i.e. types of apparatuses)  Para [0038]  associated with the UE Para [0062];
 and determining (i.e. determine)  Para [0058], by the at least one processor  (i.e. processor)  Para [0157], whether access to the first cell  (i.e. source cell)  Para [0072]-[0073] by the UE  Para [0062] is permitted (i.e. authorized to access or operate)  Para [0150] based on the system information  (i.e. handing over access terminal … access point)  Para [0091].
  	Regarding Claim 14,  Catovic teaches a user equipment (UE) in a communication network, the UE comprising: a memory containing computer-readable instructions  (i.e. memory)  Para [0162]; and at least one processor configured to read and execute the computer-readable instructions to cause the (i.e. processor)  Para [0157]  receiving (i.e. receiving) Para [0042], by at least one processor  (i.e. processor)  Para [0157] of a user equipment (UE)  (i.e. user equipment)  Para [0062], system information from at least one first base station  (i.e. base stations or eNodesBs)  Para [0038] serving a first cell, (i.e. serving cell access)  Para [0049] and Para [0088] the system information  (i.e. management system)  Para [0052] including information specific  (i.e. information of interest)  Para [0066] to a device category   (i.e. types of apparatuses)  Para [0038] associated with the UE Para [0062];  and determining  (i..e. determine)  Para [0058], by the at least one processor  (i.e. processor)  Para [0157], whether access to the first cell  (i.e. source cell)  Para [0072]-[0073] by the UE  Para [0062] is permitted (i.e. authorized to access or operate)  Para [0150] based on the system information  (i.e. handing over access terminal … access point)  Para [0091].

 	Regarding Claims 23 and 27, Catovic teaches at least one first base station serving a first cell in a communication network, the at least one first base station comprising: 
a memory containing computer-readable instructions (i.e. memory) Para [0162]; 
and at least one processor configured to read and execute the computer-readable instructions to cause the at least (i.e. processor)  Para [0157] one first base station to transmit  (i.e. transmit)  Para [0090] system information to a user equipment (UE) (i.e. user equipment)  Para [0062], the system information including information (i.e. information of interest)  Para [0066]  specific to a device category  (i.e. types of apparatuses)  Para [0038] associated with the UE, and perform one of the following based on the system information (i.e. information of interest)  Para [0066]  establishing a connection  (i.e. establish the connection)  Para [0047] with the UE ) (i.e. user equipment)  Para [0062],or sending a notification to the UE commanding the UE to identify a second cell served by at least one second base station.

Regarding Claims 4, 5, 17,  and 20,  Catovic teaches wherein the determining comprises: determining   (i.e. determine)  Para [0058] access information (i.e. authorized to access or operate)  Para [0150]  for the first cell (i.e. serving cell access)  Para [0049] and Para [0088] based at least in part on the system information (i.e. information of interest)  Para [0066]; and determining whether access to the first cell by the UE is permitted based on the access information. (i.e. authorized to access or operate)  Para [0150].

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 2-3, 6-13, 15-16, 18-19, 21-22, 24-26, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes receiving the user equipment authorization  information with reduced capability devices (REDCAP)  devices  in communication network with access to first cell by user equipment permitted on authorization information and system information  in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.


			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1. Catovic et al. (US Publication No.  2010/0173633 A1), “Handover failure messaging schemes”, July 8, 2010.   

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov